Order, Supreme Court, New York County (George J. Silver, J.), entered August 20, 2013, which, to the extent appealed from, denied the motion by defendant Modell Financial Inc., doing business as Modell’s, for summary judgment dismissing the complaint as against it, unanimously affirmed, with costs.
Modell’s showed that it complied with General Business Law article 5 and that it paid a collateral loan to defendant Ester-man, thereby establishing prima facie that it obtained possession lawfully of jewelry that plaintiffs claim Esterman stole from them. However, plaintiff Krutoyarsky’s affidavits, though sparse, raise the inference that the collateral identified on the pawn ticket is the jewelry stolen from plaintiffs by Esterman (see Solomon R. Guggenheim Found. v Lubell, 77 NY2d 311, 317 [1991]).
Concur — Gonzalez, P.J., Mazzarelli, Sweeny, Manzanet-Daniels and Clark, JJ.